Exhibit 10.1

 

EXECUTION VERSION

 

 

PNMAC GMSR ISSUER TRUST,

as Issuer

 

and

 

CITIBANK, N.A.,

as Indenture Trustee, Calculation Agent, Paying Agent and Securities
Intermediary

 

and

 

PENNYMAC LOAN SERVICES, LLC,

as Servicer and Administrator

 

and

 

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC,

as Administrative Agent

 

and

 

PENTALPHA SURVEILLANCE LLC,

as Credit Manager

 

__________

AMENDMENT NO. 3

Dated as of April 29, 2019

to the

Second Amended and Restated Base Indenture

Dated as of August 10, 2017

 

 

 







 

This Amendment No. 3 (this “Amendment”) to the Base Indenture  (as defined
below) is entered into as of April 29, 2019,  by and among PNMAC GMSR ISSUER
TRUST, a statutory trust organized under the laws of the State of Delaware (the
“Issuer”), CITIBANK, N.A. (“Citibank”), a national banking association, in its
capacity as Indenture Trustee (the “Indenture Trustee”), and as Calculation
Agent, Paying Agent and Securities Intermediary (in each case, as defined
herein), PENNYMAC LOAN SERVICES, LLC, a limited liability company organized
under the laws of the State of Delaware (“PLS”), as administrator (in such
capacity, the “Administrator”) and as servicer (in such capacity, the
“Servicer”), and CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC (“CSFB”), a
Delaware limited liability company, as an administrative agent (the
“Administrative Agent”), and is  acknowledged by PENTALPHA SURVEILLANCE LLC, a
Delaware limited liability company (“Pentalpha”) as credit manager.  Capitalized
terms used but not otherwise defined herein shall have the meanings assigned to
them in the Existing Base Indenture (as defined below).

W I T N E S S E T H:

WHEREAS, the Issuer, Citibank, as Indenture Trustee, as calculation agent (in
such capacity, the “Calculation Agent”), as paying agent (in such capacity, the
“Paying Agent”) and as securities intermediary (in such capacity, the
“Securities Intermediary”), the Administrator, the Servicer, the Administrative
Agent and the Credit Manager are parties to that certain Second Amended and
Restated Base Indenture, dated as of August 10, 2017 (as amended by that certain
Amendment No. 1 dated as of February 28, 2018, and as further amended by that
certain Amendment No. 2 dated as of August 10, 2018, and as may be further
restated, supplemented, or otherwise modified from time to time, the “Existing
Base Indenture”);

WHEREAS, the Issuer, the Indenture Trustee, the Administrator, the Servicer and
the Administrative Agent have agreed, subject to the terms and conditions of
this Amendment, that the Existing Base Indenture be amended to reflect certain
agreed upon revisions to the terms of the Existing Base Indenture;

WHEREAS, pursuant to Section 12.2 of the Existing Base Indenture, the Issuer,
the Indenture Trustee, the Administrator, the Servicer and the Administrative
Agent (in its sole and absolute discretion) may amend the Existing Base
Indenture for the purpose of adding any provisions to, or changing in any manner
or eliminating any of the provisions of the Existing Base Indenture, with the
consent of the Noteholders (as set forth below) upon (i) delivery of an Issuer
Tax Opinion and (ii) prior notice to each Note Rating Agency;

WHEREAS, pursuant to Section 12.3 of the Existing Base Indenture, the Issuer
shall also deliver to the Indenture Trustee an Opinion of Counsel stating that
the execution of such amendment to the Existing Base Indenture is authorized and
permitted by the Existing Base Indenture and that all conditions precedent
thereto have been satisfied (the “Authorization Opinion”), and pursuant to
Section 1.3 of the Existing Base Indenture, the Issuer will furnish to the
Indenture Trustee (1) an Officer’s Certificate stating that all conditions
precedent, if any, provided for in this Base Indenture relating to the proposed
action have been complied with and (2) except as provided below, an Opinion of
Counsel stating that in the opinion of such counsel all such conditions
precedent, if any, have been complied with; and





-2-



 

NOW THEREFORE, in consideration of the premises and mutual agreements herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Issuer, the Indenture Trustee, the Administrator,
the Servicer and the Administrative Agent hereby agree as follows:

SECTION 1.  Amendments to the Existing Base Indenture.  (a) Section 1.1 of the
Existing Base Indenture is hereby amended by deleting the definitions of
“Collateral Value”  in its entirety and replacing it with the following:

Collateral Value: As of the applicable Determination Date, the product of (A)
the related Market Value Percentage and (B) unpaid principal balance of the
Portfolio as of such date of determination; provided, however, that the unpaid
principal balance of any Mortgage Loans being serviced by an Interim Servicer
shall be eligible to be included in the calculation of “Collateral Value” (i)
for a period of time no longer than one hundred and twenty (120) days, and (ii)
aggregate unpaid principal balance of the Mortgage Loans serviced by an Interim
Servicer may not exceed 15% of the Collateral Value of all MSRs, unless, in
either case, consented to by the Administrative Agent.

(b)        Section 1.1 of the Existing Base Indenture is hereby amended by
adding the definitions of “Acquired MSRs” and “Interim Servicer” in their proper
alphabetical order as follows:

Acquired MSRs:  MSRs related to previously issued Ginnie Mae MBS that the
Servicer acquired, provided that Ginnie Mae has acknowledged that the Servicer
is deemed the “issuer” of the Pooled Mortgages related to such Acquired MSRs by
execution of the Assignment Agreement (Ginnie Mae MBS Guide Appendix VIII-3), or
any such successor form approved by Ginnie Mae from time to time.

Interim Servicer:  The Transferor of an Acquired MSR acting in its capacity as
subservicer for the benefit of the Servicer in connection with the purchase
thereof.

(c)        Section 10.2(r) of the Existing Base Indenture is hereby amended and
restated in its entirety as follows:

(r)        Reimbursement of Advance Reimbursement Amounts. With respect to any
Pooled Mortgage and collections received with respect thereto, PLS shall
reimburse itself for any unreimbursed MBS Advances, and shall ensure that any
Interim Servicers reimburse themselves for any unreimbursed MBS Advances, only
as provided by the Ginnie Mae Contract. All such amounts shall be deposited into
the Collection and Funding Account in accordance with Section 4.2 hereof.

(d)        Section 10.3(g) of the Existing Base Indenture is hereby amended and
restated in its entirety as follows:





-3-



 

(g)        appoint any subservicers (other than an Interim Servicer) with
respect to any MSRs pledged to the Indenture Trustee pursuant to this Base
Indenture; provided,  however, that PLS’s use of an Interim Servicer shall not
relieve PLS of its obligations hereunder with respect to the related Mortgage
Loans, and PLS shall remain liable under this Indenture as if PLS was servicing
such Mortgage Loans directly;

SECTION 2.  Consents.  Each of the Issuer, the Indenture Trustee, the
Administrator, the Servicer, 100% of the Noteholders of the Series 2016-MSRVF1
Notes, 100% of the Noteholders of the Series 2016-MBSADV1 Notes and the
Administrative Agent hereby consents to this Amendment. The Noteholders of the
Series 2018-GT1 Notes and the 2018-GT2 Notes have consented to this Amendment
pursuant to (i) Section 10(f) of that certain Series 2018-GT2 Indenture
Supplement, dated as of August 10, 2018, among Issuer, Indenture Trustee,
Calculation Agent, Paying Agent, Securities Intermediary, Administrator,
Servicer, and Administrative Agent, as attached hereto as Exhibit A and (ii)
Section 10(f) of that certain Series 2018-GT1 Indenture Supplement, dated as of
February 28, 2018, among Issuer, Indenture Trustee, Calculation Agent, Paying
Agent, Securities Intermediary, Administrator, Servicer, and Administrative
Agent, as attached hereto as Exhibit B.

SECTION 3.   Authorization and Direction.  The Indenture Trustee is hereby
authorized and directed to execute any other documents related to this
Amendment.

SECTION 4.   Conditions to Effectiveness of this Amendment.  This Amendment
shall become effective upon the latest to occur of the following:

(a)        the execution and delivery of this Amendment by all parties hereto;

(b)        prior notice to each Note Rating Agency that is presently rating any
Outstanding Notes;

(c)        the delivery of an Authorization Opinion;

(d)        the delivery of an Issuer Tax Opinion; and

(e)        the Issuer shall have furnished to the Indenture Trustee (1) an
Officer’s Certificate stating that all conditions precedent, if any, provided
for in the Existing Base Indenture relating to the proposed action have been
complied with and (2) an Opinion of Counsel stating that in the opinion of such
counsel all such conditions precedent, if any, have been complied with.

SECTION 5.  No Default; Representations and Warranties.  PLS and the Issuer each
hereby represents and warrants to the Indenture Trustee and the Administrative
Agent that as of the date hereof it is in compliance with all the terms and
provisions set forth in the Existing Base Indenture on its part to be observed
or performed and remains bound by the terms thereof, and that no Event of
Default has occurred or is continuing on the date hereof, and hereby confirms
and reaffirms the representations and warranties contained in Section 9.1 of the
Existing Base Indenture.





-4-



 

SECTION 6.  Single Agreement.  Except as expressly amended and modified by this
Amendment, all of the terms and conditions of the Existing Base Indenture remain
in full force and effect and are hereby reaffirmed.

SECTION 7.  Successors and Assigns.  This Amendment shall be binding upon the
parties hereto and their respective successors and assigns.

SECTION 8.  Severability.  Each provision and agreement herein shall be treated
as separate and independent from any other provision or agreement herein and
shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement.

SECTION 9.  GOVERNING LAW.  THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO OR IN CONNECTION WITH THIS BASE INDENTURE, THE
RELATIONSHIP OF THE PARTIES HERETO, AND/OR THE INTERPRETATION AND ENFORCEMENT OF
THE RIGHTS AND DUTIES OF THE PARTIES HERETO WILL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE
CONFLICT OF LAW PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF
THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

SECTION 10.  Counterparts.  This Amendment may be executed simultaneously in any
number of counterparts.  Each counterpart shall be deemed to be an original, and
all such counterparts shall constitute one and the same instrument.  Delivery of
an executed counterpart of a signature page by facsimile or other electronic
means shall be effective as delivery of a manually executed counterpart of this
Amendment.

[Signature pages follow]

 

 



-5-



 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the date first above written.

 

 

 

 

PNMAC GMSR ISSUER TRUST,  as Issuer

 

 

 

By: PennyMac Loan Services, LLC, its Administrator

 

 

 

By:

/s/ Pamela Marsh

 

Name:

Pamela Marsh

 

Title:

Managing Director, Treasurer

 





[PNMAC GMSR ISSUER TRUST – Amendment No. 3 to Second A&R Base Indenture]



 

 

 

 

 

CITIBANK, N.A., as Indenture Trustee,
Calculation Agent, Paying Agent and Securities
Intermediary and not in its individual capacity

 

 

 

 

 

By:

/s/ Valerie Delgado

 

Name:

Valerie Delgado

 

Title:

Senior Trust Officer

 





[PNMAC GMSR ISSUER TRUST – Amendment No. 3 to Second A&R Base Indenture]



 

 

PENNYMAC LOAN SERVICES, LLC,

 

as Servicer and as Administrator

 

 

 

By:

/s/ Pamela Marsh

 

Name:

Pamela Marsh

 

Title:

Managing Director, Treasurer

 





[PNMAC GMSR ISSUER TRUST – Amendment No. 3 to Second A&R Base Indenture]



 

 

 

 

 

CREDIT SUISSE FIRST BOSTON
MORTGAGE CAPITAL LLC, as Administrative Agent

 

 

 

By:

/s/ Dominic Obaditch

 

Name:

Dominic Obaditch

 

Title:

Vice President

 





[PNMAC GMSR ISSUER TRUST – Amendment No. 3 to Second A&R Base Indenture]



 

 

 

 

 

ACKNOWLEDGED AND AGREED TO BY:

 

 

 

PENTALPHA SURVEILLANCE LLC, as Credit Manager

 

 

 

 

 

By:

/s/ James Callahan

 

Name:

James Callahan

 

 

Solely on behalf of Pentalpha Surveillance LLC

 





[PNMAC GMSR ISSUER TRUST – Amendment No. 3 to Second A&R Base Indenture]



 

 

CONSENTED TO BY:

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as Noteholder of the Series 2016-MSRVF1 Note

 

 

 

 

 

By:

/s/ Dominic Obaditch

 

Name:

Dominic Obaditch

 

Title:

Authorized Signatory

 

 

 

 

 

By:

/s/ Kwaw de Graft-Johnson

 

Name:

Kwaw de Graft-Johnson

 

Title:

Authorized Signatory

 





[PNMAC GMSR ISSUER TRUST – Amendment No. 3 to Second A&R Base Indenture]



 

 

 

 

 

CONSENTED TO BY:

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as Noteholder of the Series 2016-MBSADV1 Note

 

 

 

 

 

By:

/s/ Dominic Obaditch

 

Name:

Dominic Obaditch

 

Title:

Authorized Signatory

 

 

 

 

 

By:

/s/ Kwaw de Graft-Johnson

 

Name:

Kwaw de Graft-Johnson

 

Title:

Authorized Signatory

 

 



[PNMAC GMSR ISSUER TRUST – Amendment No. 3 to Second A&R Base Indenture]



 

Exhibit A

Series 2018-GT2 Indenture Supplement
[http://www.sec.gov/Archives/edgar/data/1568669/000155837018007134/ex-10d2.htm] 

 





Exhibit A-1



 

Exhibit B

Series 2018-GT1 Indenture Supplement
[http://www.sec.gov/Archives/edgar/data/1568669/000155837018001564/ex-10d2.htm] 

 

Exhibit B-1

